Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,019,518. Although the claims at issue are not identical, they are not patentably distinct from each other because elimination of an element and its function provides no patentable difference.  Claims **** are encompassed by claims 1-20 of U.S. Patent No. 11,019,518.  It is well settle that elimination of elements and their function is considered to be obvious to one of ordinary skill in the art.  In re Karlson, 153 USPQ 184 (CCPA 1963).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over XU et al. (US 2020/0245360 A1), hereinafter XU, in view of TAKEDA et al. (US 2020/0403763 A1), hereinafter TAKEDA.
Regarding claim 1, XU discloses a method comprising: 
receiving, by a wireless device, configuration parameters comprising a value for a bandwidth part inactivity timer (timer may be configured from the base station, see ¶ 0070); 
receiving a downlink control information, indicating a resource assignment (receiving scheduling or grant in DCI, see ¶ 0080, 0095, 0101); 
starting the bandwidth part inactivity timer of an active bandwidth part of the cell in response to determining that no random access procedure is ongoing on  (If there are no activities (such as a procedure to attempt to initiate/perform an uplink data transfer, and/or possibly a network triggered random access channel procedure) currently in progress that are configured to at least temporarily extend use of the non-default BWP when the BWP activation timer expires, the wireless device may deactivate the non-default BWP and activate the default BWP at that time, see ¶ 0073); and 
switching from the active bandwidth part to a default bandwidth part in response to an expiry of the bandwidth part inactivity timer (upon timer expiry, the wireless device may fallback to the default BWP, thus implicitly activating the default BWP, see ¶ 0066).
XU fails to discloses that the cell comprising the primary cell and secondary cell.
In the same field of endeavor, TAKEDA teaches cell comprising the primary cell and secondary cell (see ¶ 0055-0057).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate TAKEDA’s teaching in the network taught by XU for providing dual connectivity for faster uplink and downlink data rate as well as providing coverage boost. 

Regarding claim 2, XU discloses the determining that no random access procedure is ongoing is in response to the receiving the downlink control information (if there are no activities (such as a procedure to attempt to initiate/perform an uplink data transfer, and/or possibly a network triggered random access channel procedure) currently in progress that are configured to at least temporarily extend use of the non-default BWP when the BWP activation timer expires, the wireless device may deactivate the non-default BWP and activate the default BWP at that time, see ¶ 0073).

Regarding claim 3, XU discloses switching from the active bandwidth part to a default bandwidth part in response to an expiry of the bandwidth part inactivity timer (if there are no activities (such as a procedure to attempt to initiate/perform an uplink data transfer, and/or possibly a network triggered random access channel procedure) currently in progress that are configured to at least temporarily extend use of the non-default BWP when the BWP activation timer expires, the wireless device may deactivate the non-default BWP and activate the default BWP at that time, see ¶ 0073).

Regarding claim 4, TAKEDA discloses wherein the downlink control information is received on an active bandwidth party of the primary cell (Pcell may be correspond t a single carrier (CC), and may include one or more BWPs, see 0055). 

Regarding claim 5, XU discloses the determining that no random access procedure is ongoing is based on no random access preamble being transmitted via the secondary cell (if there are no activities (such as a procedure to attempt to initiate/perform an uplink data transfer, and/or possibly a network triggered random access channel procedure) currently in progress that are configured to at least temporarily extend use of the non-default BWP when the BWP activation timer expires, the wireless device may deactivate the non-default BWP and activate the default BWP at that time, see ¶ 0073). 

Regarding claim 6, XU discloses the resource assignment is for an uplink grant or a downlink assignment (the UE receives UL grant from the network, see ¶ 0079). 

Regarding claim 7, TAKEDA discloses the configuration parameters further indicate an initial active bandwidth part (the initial active BWP for the UE is determined in advance, see ¶ 0058). 


Regarding claim 8, TAKEDA discloses wherein the downlink control information is received via a wireless device specific search space of a downlink control channel (the UE monitors UE-Specific search space for DCI, see ¶ 0035).

Regarding claim 9, TAKEDA discloses the downlink control information has a format for uplink scheduling or downlink scheduling (the DCI is used for UL grant and DL assignment, see 0004); and 
the downlink control information comprises transmission parameters of a transport block, the transmission parameters comprising radio resources and a hybrid automatic repeat request process number (Downlink control information (DCI), including PDSCH and PUSCH scheduling information, and so on are communicated on the PDCCH…Transmission confirmation information (also referred to as an A/N, a HARQ-ACK, a HARQ-ACK bit, an A/N codebook, or the like) of the PUSCH can be communicated on the PHICH, see ¶ 0139).

Regarding claim 10, XU inherently discloses wherein the default bandwidth part is set to an initial active bandwidth part in response to no default bandwidth part being configured (inherent feature: the default BWP is interpreted as initial BWP, see ¶ 0066).

Regarding claim 11, XU discloses a wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: 
receiving, by a wireless device, configuration parameters comprising a value for a bandwidth part inactivity timer (timer may be configured from the base station, see ¶ 0070); 
receiving a downlink control information, indicating a resource assignment (receiving scheduling or grant in DCI, see ¶ 0080, 0095, 0101); 
starting the bandwidth part inactivity timer of an active bandwidth part of the cell in response to determining that no random access procedure is ongoing on  (If there are no activities (such as a procedure to attempt to initiate/perform an uplink data transfer, and/or possibly a network triggered random access channel procedure) currently in progress that are configured to at least temporarily extend use of the non-default BWP when the BWP activation timer expires, the wireless device may deactivate the non-default BWP and activate the default BWP at that time, see ¶ 0073); and 
switching from the active bandwidth part to a default bandwidth part in response to an expiry of the bandwidth part inactivity timer (upon timer expiry, the wireless device may fallback to the default BWP, thus implicitly activating the default BWP, see ¶ 0066).
XU fails to discloses that the cell comprising the primary cell and secondary cell.
In the same field of endeavor, TAKEDA teaches cell comprising the primary cell and secondary cell (see ¶ 0055-0057).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate TAKEDA’s teaching in the network taught by XU for providing dual connectivity for faster uplink and downlink data rate as well as providing coverage boost. 

Regarding claim 12, XU discloses the determining that no random access procedure is ongoing is in response to the receiving the downlink control information (if there are no activities (such as a procedure to attempt to initiate/perform an uplink data transfer, and/or possibly a network triggered random access channel procedure) currently in progress that are configured to at least temporarily extend use of the non-default BWP when the BWP activation timer expires, the wireless device may deactivate the non-default BWP and activate the default BWP at that time, see ¶ 0073).

Regarding claim 13, XU discloses switching from the active bandwidth part to a default bandwidth part in response to an expiry of the bandwidth part inactivity timer (if there are no activities (such as a procedure to attempt to initiate/perform an uplink data transfer, and/or possibly a network triggered random access channel procedure) currently in progress that are configured to at least temporarily extend use of the non-default BWP when the BWP activation timer expires, the wireless device may deactivate the non-default BWP and activate the default BWP at that time, see ¶ 0073).

Regarding claim 14, TAKEDA discloses wherein the downlink control information is received on an active bandwidth party of the primary cell (Pcell may be correspond t a single carrier (CC), and may include one or more BWPs, see 0055). 

Regarding claim 15, XU discloses the determining that no random access procedure is ongoing is based on no random access preamble being transmitted via the secondary cell (if there are no activities (such as a procedure to attempt to initiate/perform an uplink data transfer, and/or possibly a network triggered random access channel procedure) currently in progress that are configured to at least temporarily extend use of the non-default BWP when the BWP activation timer expires, the wireless device may deactivate the non-default BWP and activate the default BWP at that time, see ¶ 0073). 

Regarding claim 16, XU discloses the resource assignment is for an uplink grant or a downlink assignment (the UE receives UL grant from the network, see ¶ 0079). 

Regarding claim 17, TAKEDA discloses the configuration parameters further indicate an initial active bandwidth part (the initial active BWP for the UE is determined in advance, see ¶ 0058). 

Regarding claim 18, TAKEDA discloses wherein the downlink control information is received via a wireless device specific search space of a downlink control channel (the UE monitors UE-Specific search space for DCI, see ¶ 0035).

Regarding claim 19, TAKEDA discloses the downlink control information has a format for uplink scheduling or downlink scheduling (the DCI is used for UL grant and DL assignment, see 0004); and 
the downlink control information comprises transmission parameters of a transport block, the transmission parameters comprising radio resources and a hybrid automatic repeat request process number (Downlink control information (DCI), including PDSCH and PUSCH scheduling information, and so on are communicated on the PDCCH…Transmission confirmation information (also referred to as an A/N, a HARQ-ACK, a HARQ-ACK bit, an A/N codebook, or the like) of the PUSCH can be communicated on the PHICH, see ¶ 0139).

Regarding claim 20, XU discloses a system, comprising: 
a base station comprising: one or more processors and memory storing instructions that, when executed by the one or more processors, cause the base station to: 
transmit configuration parameters comprising a value for a bandwidth part inactivity timer (timer may be configured from the base station, see ¶ 0070); and 
transmit a downlink control information, on a cell, indicating a resource assignment; and 
a wireless device comprising: one or more processors and memory storing instructions that, when executed by the one or more processors, cause the wireless device to:
 receive the configuration parameters (timer may be configured from the base station, see ¶ 0070); 
receive the downlink control information; and start the bandwidth part inactivity timer of an active bandwidth part of the primary cell in response to determining that no random access procedure is ongoing on a cell  (If there are no activities (such as a procedure to attempt to initiate/perform an uplink data transfer, and/or possibly a network triggered random access channel procedure) currently in progress that are configured to at least temporarily extend use of the non-default BWP when the BWP activation timer expires, the wireless device may deactivate the non-default BWP and activate the default BWP at that time, see ¶ 0073);.
XU fails to discloses that the cell comprising the primary cell and secondary cell.
In the same field of endeavor, TAKEDA teaches cell comprising the primary cell and secondary cell (see ¶ 0055-0057).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate TAKEDA’s teaching in the network taught by XU for providing dual connectivity for faster uplink and downlink data rate as well as providing coverage boost. 

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412